June 27, 2008 VIA EDGAR The United States Securities and Exchange Commission SEC Headquarters 100 F Street NE Washington, D.C. 20549-4644 Subject: Nationwide VLI Separate Account - 7 Nationwide Life Insurance Company SEC File No. 333-149295 Ladies and Gentlemen: Pursuant to Rule 461 of the Securities Act of 1933, Nationwide Investment Services Corporation, the General Distributor of the Flexible Premium Variable Universal Life Insurance Policies to be issued by Nationwide VLI Separate Account-7 (the “Variable Account”), respectfully requests acceleration of the effective date of the Registration Statement for the Variable Account.It is desired that the registration become effective on Tuesday, July 8, 2008. The undersigned is officer for Nationwide Investment Services Corporation and is duly authorized to request accelerated effectiveness of the Registration Statement. Please call Stephen M. Jackson at (614) 677-8212 should you have questions. Very truly yours, NATIONWIDE INVESTMENT SERVICES CORPORATION /s/ Terry C. Smetzer Terry C. Smetzer Associate Vice President and Assistant Treasurer cc: Ms. Rebecca Marquigny Stop 5-6 Office of Insurance Products June 27, 2008 VIA EDGAR The United States Securities and Exchange Commission SEC Headquarters 100 F Street NE Washington, D.C. 20549-4644 Subject: Nationwide VLI Separate Account - 7 Nationwide Life Insurance Company SEC File No. 333-149295 Ladies and Gentlemen: Pursuant to Rule 461 of the Securities Act of 1933, Waddell & Reed, Inc., the General Distributor of the Flexible Premium Variable Universal Life Insurance Policies to be issued by Nationwide VLI Separate Account-7 (the “Variable Account”), respectfully requests acceleration of the effective date of the Registration Statement for the Variable Account.It is desired that the registration become effective on Tuesday, July 8, 2008. The undersigned is officer for Waddell & Reed, Inc. and is duly authorized to request accelerated effectiveness of the Registration Statement. Please call Stephen M. Jackson at (614) 677-8212 should you have questions. Very truly yours, WADDELL & REED, INC. /s/ Mark P. Buyle Mark P. Buyle Senior Vice President and Associate General Counsel cc: Ms. Rebecca Marquigny Stop 5-6 Office of Insurance Products June 27, 2008 VIA EDGAR The United States Securities and Exchange Commission SEC Headquarters 100 F Street NE Washington, D.C. 20549-4644 Subject: Nationwide VLI Separate Account - 7 Nationwide Life Insurance Company SEC File No. 333-149295 Ladies and Gentlemen: Pursuant to Rule 461 of the Securities Act of 1933, Nationwide Life Insurance Company for itself and on behalf of its Nationwide VLI Separate Account-7 (the “Variable Account”) respectfully requests acceleration of the effective date of the Registration Statement for the Variable Account.It is desired that the registration become effective on Tuesday, July 8, 2008. The undersigned is an officer of Nationwide Life Insurance Company and is duly authorized to request accelerated effectiveness of the Registration Statement. Please call Stephen M. Jackson at (614) 677-8212 should you have questions. Very truly yours, NATIONWIDE LIFE INSURANCE COMPANY /s/ Peter A. Golato Peter A. Golato Senior Vice President cc: Ms. Rebecca Marquigny Stop 5-6 Office of Insurance Products
